Title: To James Madison from Samuel Smith, 17 May 1804
From: Smith, Samuel
To: Madison, James



Sir,
Baltimore 17th. May 1804
From Capt. Rogers I have understood that It is the Intention of Government to send, Armed Vessells to the Neighbourhood of Hispaniola, for the protection of our Commerce against uncommission[ed] French Vessels. This information has not a little alarmed our Republican Merchants, they Say, when we trade to Hispaniola, we know our Risque & take it at our peril, we know we have no right to trade there, but the Profit is tempting—the Loss we Can Insure against. If Goverment undertake to protect us against Vessels without Commissions, what Security have we that France will not Consider it a breach of Neutrality. Has not every Frenchman a Natural Right to prevent a Trade with revolted Slaves? Is it necessary there should be a Commission to authorize the prevention of that Trade? But if It Should be—To whose discretion Will Government Confide the Judging of who are & who are not legally authorized to Capture? Is it to Men Interested in the taking of Such Vessels? if So—We shall again See the Scenes of St. Kitts acted over again and other Brigs. Hendricks. Permit me to assure you that the Opinion of every Republican Merchant in this City, is against the Interference of Government. You will Ask—Have they Suffered? I answer yes—more than any others. But they know & feel the immenss Advantages derived from our present unmolested State of Neutrality, and they deprecate anything, that Shall in the most distant Manner tend to Implicate it. I have therefore been waited upon & Requested to inform you of their Opinion. We know of no Captures, that have been made of Vessels fairly bound to other than Ports of Hispaniola. Our Vessels all Clear for Curraçao, Jamaica & St. Jago de Cuba—But with a View to Drop into the Ports of Hispaniola. I pray you to examine with Jealous Care, Complaints on the subject, Ninety Nine out of 100 will be found to be fair Captures. I pray your Excuse for handing you those Opinions & beg you to believe I am Dr sir, Your friend & Servt.
S. Smith
